Title: To Thomas Jefferson from Louis André Pichon, 9 November 1804
From: Pichon, Louis André
To: Jefferson, Thomas


               
                  9. 9bre. 1804.
               
               Mr. Pichon présente ses respects à Monsieur Le President des Etats Unis, et le prie d’agreer son regret bien sincere de ce qu’un Rhume qu’il a gagné hier, et le defaut de voiture le priveront du plaisir de se rendre à l’invitation que Mr. Le President a eu la bonté de lui faire hier.
               Mr. Pichon a depuis l’an dernier deux ou trois caisses de vin blanc de champagne (de 60 blles. chaque) qu’il desire céder à Mr. Le President s’il n’en est pas pourvu. Si Mr. le President veut donner ses ordres à Mr Lemaire à cet egard celuici pourra venir voir le vin. Mr. Pichon avait fait venir dans le tems ce vin de N. York pour Mr. le Président & pr. Mr. Madison, ce qui il a omis d’en parler hier. Mr. Pichon a aussi une grande provision de vins blancs & rouges de bordeaux dont il cederait volontiers. ils sont excellens.
             
          Editors’ Translation
               
                  
                     9 Nov. 1804
                  
                  Mr. Pichon presents his respects to the president of the United States and begs him to accept his sincere regret that a cold he caught yesterday and the lack of a carriage prevent him for having the pleasure of accepting the invitation the president so kindly extended yesterday.
                  For the past year, Mr. Pichon has had two or three cases of champagne (60 bottles each) that he would like to offer the president, if his stock is not already complete. If the president wishes to instruct Mr. Lemaire in this regard, he will be able to come and see the wine. Mr. Pichon forgot to mention yesterday that he has already had the wine brought down from New York for the president and for Mr. Madison. Mr. Pichon also has a large stock of red and white Bordeaux wines that he would willingly offer. They are excellent.
               
            